           Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

AML IP, LLC,                                 )
     Plaintiff,                              )
                                             )       Civil Action No. 6:21-cv-00180
v.                                           )
                                             )
CLOUD IMPERIUM GAMES CORP.                   )       JURY TRIAL DEMANDED
AND CLOUD IMPERIUM GAMES                     )
TEXAS, LLC                                   )
     Defendants.                             )


          PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


          AML IP, LLC (“AML”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of 7,177,838 (“the ‘838 patent”) (referred to as the

“Patent-in-Suit”) by Cloud Imperium Games Corp. and Cloud Imperium Games Texas, LLC

(collectivel;y “Cloud”).

     I.      THE PARTIES

     1.   Plaintiff AML is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, Cloud is a corporation existing under the laws of the State of

Texas, with a principal place of business located at 13420 Galleria Cir. Ste A-250 Bee Cave, TX

78738. On information and belief, Cloud sells and offers to sell products and services throughout

Texas, including in this judicial district, and introduces products and services that perform

infringing methods or processes into the stream of commerce knowing that they would be sold in

Texas and this judicial district. Cloud may be served through their registered agent Paracorp

Incorporated, 14001 W Hwy 29, Suite 102, Liberty Hill, TX 78642 USA.
            Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 2 of 15




    II.      JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ‘838 Patent

    6. On February 13, 2007, U.S. Patent No. 7,177,838 (“the ‘838 patent”, attached as Exhibit

A) entitled “Method and Apparatus for Conducting Electronic Commerce Transactions Using
          Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 3 of 15




Electronic Tokens” was duly and legally issued by the U.S. Patent and Trademark Office. AML

IP, LLC owns the ‘838 patent by assignment.

    7. The ‘838 patent relates to a novel and improved methods and apparatuses for conducting

electronic commerce.

    8. Cloud maintains, operates, and administers micropayment products and services that

facilitate purchases from a vendor at micropayment levels, wherein prices for the products and

services are listed in units of electronic tokens that infringes one or more claims of the ‘838 patent,

including one or more of claims 1-28, literally or under the doctrine of equivalents. Defendant put

the inventions claimed by the ‘838 Patent into service (i.e., used them); but for Defendant’s actions,

the claimed-inventions embodiments involving Defendant’s products and services would never

have been put into service. Defendant’s acts complained of herein caused those claimed-invention

embodiments as a whole to perform, and Defendant’s procurement of monetary and commercial

benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:



  US7177838 B1                Cloud Imperium
       Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 4 of 15




A method of
conducting electronic
commerce over the
Internet using
micropayments, the
method comprising:




                        <https://robertsspaceindustries.com/star-citizen>

                        Cloud Imperium has a method of conducting electronic commerce over the
                        Internet using micropayments.

                        The reference includes subject matter disclosed by the claims of the patent after
                        the priority date.
Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 5 of 15
                    Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 6 of 15
US7177838 B1              Cloud Imperium
opening a user account
with a vendor for a user;




                            <https://support.robertsspaceindustries.com/hc/en-us/articles/115010056428-
                            Create-an-RSI-Account>

                            The reference describes opening a user account with a vendor for a user.
                    Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 7 of 15
US7177838 B1              Cloud Imperium
issuing one or more
electronic tokens from
the vendor to the user
account, wherein no
physical manifestation,
other than a database
entry, of the user account
occurs, each electronic
token havinga value of at
least a fraction of a
dollar;




                             <https://support.robertsspaceindustries.com/hc/en-us/articles/360006492734-
                             Currencies-of-Star-Citizen-UEC-aUEC-REC-Store-Credit->

                             The reference describes issuing one or more electronic tokens from the
                             vendorto the user account, wherein no physical manifestation, other than a
                             database entry, of the user account occurs, each electronic token having a
                             value of at least a fraction of a dollar.
                    Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 8 of 15
US7177838 B1              Cloud Imperium
providing products and
services that may be
purchased from the
vendor at micropayment
levels, wherein prices for
the products and services
are listed in units of
electronic tokens;




                             <https://support.robertsspaceindustries.com/hc/en-us/articles/360006492734-
                             Currencies-of-Star-Citizen-UEC-aUEC-REC-Store-Credit->

                             The reference describes providing products and services that may be
                             purchased from the vendor at micropayment levels, wherein prices for the
                             products and services are listed in units of electronic tokens.
                     Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 9 of 15
US7177838 B1               Cloud Imperium
permitting the user to
select, at any participating
vendor website, a subset of
the products and services
for purchase from the
vendor;




                               <https://support.robertsspaceindustries.com/hc/en-us/articles/360006492734-
                               Currencies-of-Star-Citizen-UEC-aUEC-REC-Store-Credit->

                               The reference describes permitting the user to select, at any participating
                               vendor web site, a subset of the products and services.
                    Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 10 of 15
US7177838 B1               Cloud Imperium
computing at the
participating vendor web
site a total price for the
selected subset of the
products and services in
units of electronic tokens;




                              <https://support.robertsspaceindustries.com/hc/en-us/articles/360006492734-
                              Currencies-of-Star-Citizen-UEC-aUEC-REC-Store-Credit->

                              The reference describes computing at the participating vendor web site a total
                              price for the selected subset of the products and services in units of electronic
                              tokens.
                   Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 11 of 15
US7177838 B1              Cloud Imperium
authorizing a purchase
transaction at the
participating vendor web
site without requiring any
third party authentication
and a physical
manifestation of the user
account; and




                             <https://support.robertsspaceindustries.com/hc/en-
                             us/articles/360006492734- Currencies-of-Star-Citizen-UEC-aUEC-REC-
                             Store-Credit->

                             The reference describes authorizing a purchase transaction at the
                             participatingvendor web site without requiring any third party authentication
                             and a physical manifestation of the user account.
       Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 12 of 15




US7177838 B1                 Cloud Imperium
if the user account
contains electronic tokens
having a value equal to or
greater thanthe total
price, permitting the user
to purchase the selected
subset of the products and
services without requiring
the user to disclose
personal information to
the vendor, and
subtractingthe total price
from the user account,
wherein the purchase
transaction is not subject
to a minimum processing
fee.




                             <https://support.robertsspaceindustries.com/hc/en-us/articles/360006492734-
                             Currencies-of-Star-Citizen-UEC-aUEC-REC-Store-Credit->

                             The reference describes if the user account contains electronic tokens having a
                             value equal to or greater than the total price, permitting the user to purchase the
                             selected subset of the products and services without requiring the user to
                             disclose personal information to the vendor, and subtracting the total price from
                             the user account, wherein the purchase transaction is not subject to a minimum
                             processing fee.




                                                 12
          Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 13 of 15




These allegations of infringement are preliminary and are therefore subject to change.

   10. Cloud has and continues to induce infringement. Cloud has actively encouraged or

         instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., micropayment products

         and services that facilitate purchases from a vendor at micropayment levels, wherein prices

         for the products and services are listed in units of electronic tokens) such as to cause

         infringement of one or more of claims 1–28 of the ‘838 patent, literally or under the

         doctrine of equivalents. Moreover, Cloud has known of the ‘838 patent and the technology

         underlying it from at least the date of issuance of the patent.

   11. Cloud has and continues to contributorily infringe. Cloud has actively encouraged or

         instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., micropayment products

         and services that facilitate purchases from a vendor at micropayment levels, wherein prices

         for the products and services are listed in units of electronic tokens) and related services

         such as to cause infringement of one or more of claims 1–28 of the ‘838 patent, literally or

         under the doctrine of equivalents. Moreover, Cloud has known of the ‘838 patent and the

         technology underlying it from at least the date of issuance of the patent.

   12. Cloud has caused and will continue to cause AML damage by direct and indirect

         infringement of (including inducing infringement of) the claims of the ‘838 patent.



   IV.      JURY DEMAND

         AML hereby requests a trial by jury on issues so triable by right.

   V.       PRAYER FOR RELIEF




                                                   13
        Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 14 of 15




WHEREFORE, AML prays for relief as follows:

 a.    enter judgment that Defendant has infringed the claims of the ‘838 patent;

 b.    award AML damages in an amount sufficient to compensate it for Defendant’s

       infringement of the ‘838 patent in an amount no less than a reasonable royalty or lost

       profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

       § 284;

 c.    award AML an accounting for acts of infringement not presented at trial and an award by

       the Court of additional damage for any such acts of infringement;

 d.    declare this case to be “exceptional” under 35 U.S.C. § 285 and award AML its attorneys’

       fees, expenses, and costs incurred in this action;

 e.    declare Defendant’s infringement to be willful and treble the damages, including attorneys’

       fees, expenses, and costs incurred in this action and an increase in the damage award

       pursuant to 35 U.S.C. § 284;

  f.   a decree addressing future infringement that either (i) awards a permanent injunction

       enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

       subsidiaries, and those in association with Defendant from infringing the claims of the

       Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

       an amount consistent with the fact that for future infringement the Defendant will be an

       adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

       future infringement will be willful as a matter of law; and

 g.    award AML such other and further relief as this Court deems just and proper.

                                              Respectfully submitted,

                                              Ramey & Schwaller, LLP




                                                14
Case 6:21-cv-00180-ADA Document 1 Filed 02/26/21 Page 15 of 15




                            William P. Ramey, III
                            Texas State Bar No. 24027643
                            5020 Montrose Blvd., Suite 800
                            Houston, Texas 77006
                            (713) 426-3923 (telephone)
                            (832) 900-4941 (fax)
                            wramey@rameyfirm.com

                            Attorneys for AML IP, LLC




                              15
